Citation Nr: 1824128	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches, prior to June 28, 2016. 

2.  Entitlement to a rating in excess of 50 percent for migraine headaches since June 28, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  In October 2016 the Veteran testified before the undersigned.  The case was remanded in August 2017.


FINDINGS OF FACT

1.  Prior to June 28, 2016, the Veteran's migraine headaches occurred, on average, no more than once every two months. 

2.  Since June 28, 2016, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks and have been productive of severe economic inadaptability.  They are assigned the maximum possible schedular evaluation.  

3.  Since June 28, 2016, the manifestations of the Veteran's migraine headaches are contemplated by the criteria set forth in the VA Schedule for Rating Disabilities.

4.  Since June 28, 2016, the preponderance of the evidence is against a finding that the Veteran's migraine headaches have caused a marked interference with employment or frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  Prior to June 28, 2016 the criteria for a rating in excess of 10 percent for migraine headaches were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).  

2.  Since June 28, 2016, the criteria for referral of this case to the Director of the VA Compensation and Pension Service for extraschedular consideration of a rating in excess of 50 percent have not been met.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the 10 percent rating assigned her migraine headaches, effective prior to June 28, 2016, and the 50 percent rating assigned since do not adequately reflect the severity of that disorder.  Therefore, she maintains that increased ratings are warranted.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In July 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claims for increased ratings for migraine headaches.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims; and throughout the appeal, she and her representative have demonstrated awareness of the evidence and information necessary to support her claims.  Therefore, the Board will proceed to the merits of the appeal.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's migraine headaches are rated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Relevant evidence on file consists of records reflecting the Veteran's VA treatment from June 2009 through April 2016 and the reports of VA examinations performed on November 28, 2011 and June 28, 2016.  The treatment records and the report of the November 2011 VA examination show prior to June 28, 2016, the Veteran's migraine headaches were manifested primarily by subjective complaints of pain and nausea and that she had been prescribed medication for those headaches.  The preponderance of the evidence, however, is against finding that those headaches were prostrating in nature.  The appellant reported that she was able to work as long as she took her medication and that she did not experience any overall functional impairment from her headaches.  Therefore, she did not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  

During the June 28, 2016 VA examination it was noted that in addition to pain and nausea, her headaches were productive of sensitivity to light and sound and changes in her vision.  The examiner found that the Veteran's headaches were manifested by very frequent, prostrating, and prolonged attacks which occurred more than once a month.  They reportedly impacted her ability to work and during periods of severe headaches caused partial impairment of her physical and cognitive activities of employment.  Such findings met or more nearly approximated the schedular criteria for the 50 percent rating.  As such, a 50 percent rating was assigned effective the date of the examination, i.e., June 28, 2016.  

During her October 2016 hearing the Veteran testified that the 50 percent rating did not adequately reflect the frequency or severity of her headaches.  She noted that her migraines caused her to miss work at least two days a week and that she had obtained written accommodation from her employer to work at home two days a week.  Therefore, she suggested that an extra-schedular rating was warranted.  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case to the Director of the VA Compensation Service for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321. 

There is a three-step inquiry for determining whether a claimant is entitled to an extra-schedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the VA Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.

Neither the first nor second Thun element is satisfied here.  Since June 28, 2016 the Veteran's headaches have primarily been manifested by pain, nausea, sensitivity to light and sound, and vision changes which are associated with very frequent prostrating and prolonged attacks occurring more than once a month.  Such manifestations are contemplated by the criteria in the VA Schedule for Rating Disabilities.  38 C.F.R. § 4.104, Diagnostic Code 7010.  As such, there is nothing exceptional or unusual about the Veteran's migraine headaches.  

With respect to the second Thun element, the evidence does not suggest that the Veteran's migraine headaches have required any periods of hospitalization.  During her hearing before the undersigned, however, she testified that she missed work at least two days a week due to headaches and that her employer had accommodated her by allowing her to work at home.  Despite her testimony, there is no corroborative evidence on file to substantiate those contentions.  

As noted above, the Veteran has the responsibility to support her claim.  38 U.S.C.A. § 5107(b).  Given the relevance of employment evidence to extra-schedular consideration, the Board specifically asked the Veteran for information so that it could obtain employment records to support her claim.  Despite a September 2017 written request, and two follow-up voice mail messages left on her telephone in October and November 2017, the Veteran did not respond or otherwise supply the requested information.  The Veteran should understand that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480, 483 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If the Veteran wants help she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Absent evidence showing frequent periods of hospitalization or corroborative evidence demonstrating a marked interference with employment due to migraine headaches, the Board finds that the Veteran's service-connected migraine headaches do not meet the second Thun element.  38 C.F.R. § 3.321.  Thus, referral for extraschedular consideration would not be warranted.  



ORDER

Entitlement to a rating in excess of 10 percent for migraine headaches prior to June 28, 2016, is denied.

Since June 28, 2016, entitlement to a rating in excess of 50 percent for migraine headaches on either a schedular or extraschedular basis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


